FILED
                           NOT FOR PUBLICATION
                                                                              MAR 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AMY LEWIS,                                       No.   18-17060

              Plaintiff-Appellant,               D.C. No.
                                                 2:17-cv-00661-JCM-PAL
 v.

CLARK COUNTY SCHOOL DISTRICT,                    MEMORANDUM*

              Defendant-Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted March 25, 2020**
                               Las Vegas, Nevada

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Amy Lewis appeals the district court’s grant of summary judgment in favor

of Clark County School District (“CCSD”) on her claims under the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Lewis worked as an office specialist at Cheyenne High School (“CHS”) for

ten years. In the beginning of the 2015–2016 school year, she told CHS principal

Zachary Robbins that she was having work difficulties from carpal tunnel

syndrome and arthritis. Robbins directed her to the district’s EEO office, which

promptly granted the single accommodation she requested: a lifting limit on items

over ten pounds.

      Later that school year, Robbins was tasked with selecting employees for

transfer as part of a “turnaround” reform effort to improve CHS’s performance.

Lewis was one of the fourteen employees selected for transfer. The next school

year, Lewis was transferred to another school in the district that was three miles

further from Lewis’s house than CHS, where she worked the same hours and with

the same pay.

      1. The district court properly granted summary judgment on Lewis’s

retaliation claim. Lewis did not establish a prima facie case of retaliation because

she failed to show that her request for accommodation caused her allegedly adverse

transfer. See Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 646 (9th Cir. 2003).

Lewis’s only evidence of causation is that five or six months passed between her

accommodation request and her selection for transfer. Standing alone, that interval

does not establish causation. See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268,


                                          2
273–74 (2001) (per curiam); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,

1064–65 (9th Cir. 2002).

      Further, Lewis could not show that CCSD’s proffered reason for Lewis’s

transfer—her poor work performance—was pretext for discrimination. See

Winarto v. Toshiba Am. Elecs. Components, Inc., 274 F.3d 1276, 1284 (9th Cir.

2001). Lewis was one of fourteen employees transferred as part of an effort to

improve overall school performance. CCSD explained that it transferred Lewis

because of her poor work performance, evidence of which was documented in the

record. Lewis does not offer either direct or “specific and substantial”

circumstantial evidence to challenge this rationale. Id. (internal quotation marks

omitted).

      2. Lewis has waived appeal of her accommodation claim. See Christian

Legal Soc’y Chapter of Univ. of Cal. v. Wu, 626 F.3d 483, 485 (9th Cir. 2010).

Even if she did not, it would fail on the merits. CCSD did not fail to accommodate

Lewis because it provided the only accommodation she requested.

      AFFIRMED.




                                          3